Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 06/15/2022.
Claims 1-18, 28-32, 37 and 38 are presented for examination.

Response to Arguments
Applicant’s arguments, see pages 8-14 of the Remarks, filed 06/15/2022, with respect to the 35 USC 112(b) rejection to claims 10-32 have been fully considered and are persuasive.  The rejection of claims 10-32 has been withdrawn.
Applicant’s arguments, see pages 14-16 of the Remarks, filed 06/15/2022, with respect to the rejections of claims 1, 10, 28 and 37 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of US 2013/0167192 to Hickman et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0019326 to Rauch et al. (hereinafter Rauch) in view of US 2019/0363874 to Shirley et al. (hereinafter Shirley) in further view of US 2013/0167192 to Hickman et al. (hereinafter Hickman).
As to claim 1, Rauch teaches a non-transitory computer readable storage medium comprising data which may be configured into executable instructions and, when configured and executed, cause one or more processors to at least: in response to data being generated (paragraph 84, when supply chain material is created), generate a local data object and object metadata corresponding to the data (paragraph 84, data record is stored/created which identifies a data object corresponding to the material, object properties are defined); hash the local data object (paragraphs 84, 86 and 105, objects are hashed to be included in the Merkle tree); generate a hierarchical data structure for the data including the hash of the local data object (paragraphs 84, 86 and 105, generated Merkle tree); generate a data supply chain object including the hierarchical data structure (paragraph 89, configured data visibility on the object and attribute/property level); and transmit the data and the data supply chain object to a device that requested access to the data (paragraph 93, exchanging of data include the transmitting of data to a requesting entity).
Rauch does not explicitly teach generating a hash of a label of the local data object and generating a hierarchical data structure for the data including the hash of the local data object and the hash of the label of the local data object.
However, Shirley teaches generating a hash of a label of the local data object (paragraph 24, transactions in a block of a blockchain are hashed and encoded into a Merkle tree, wherein each non-leaf node is labelled with a cryptographic hash of the labels of its child nodes [therefore generated hashed labels]) and generating a hierarchical data structure for the data including the hash of the local data object and the hash of the label of the local data object (paragraph 24, the generated Merkle tree including the hashed leaf and non-leaf nodes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Rauch with the method of generating a hash tree as taught by Shirley in order to allow for quick and simple testing of whether specific data is included in a group or combination of data or not, therefore increasing the overall efficiency of the system.
Rauch and Shirley do not explicitly teach anonymizing sensitive data included in the data.
However, Hickman teaches anonymizing sensitive data included in the data (paragraphs 3, 17 and 19, wherein the sensitive data is masked).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rauch and Shirley to include the method of anonymizing sensitive data as taught by Hickman in order to control the use and viewing of sensitive data to abide by applicable right, laws and regulations while further increasing the overall security of the data, system and users of the system.
As to claim 2, Rauch teaches wherein the instructions cause the one or more processors to encode the data supply chain object according to a format of the data (paragraph 50, encoding based on generated hash structure and, per paragraph 84, represented in different data formats, such as JSON, XML and the like).
As to claim 4, Rauch teaches wherein the instructions cause the one or more processors to add a tool for transforming the data into the data supply chain object (paragraph 65, provided notarization service).
As to claim 6, Rauch teaches wherein the instructions cause the one or more processors to link the data supply chain object to the data (paragraph 84, data record that identifies a data object corresponding to the material).
As to claim 7, Rauch teaches wherein the instructions cause the one or more processors to update the data supply chain object to reflect at least one of an access of the data or a transformation of the data (paragraph 21, notifications for changes and updates in relation to objects).
As to claim 9, Rauch teaches wherein the instructions cause the one or more processors to transmit the data supply chain object to at least one of a blockchain or an object monitoring service to at least one of (a) enforce a contract corresponding to the data, (b) record revisions to the data, (c) enforce data provenance, or (d) track the data (paragraphs 3, 37, 38 and 42).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rauch in view of Shirley in view of Hickman in further view of Homomorphic Encryption in a User-Friendly Python Package to Kishore (retrieved from Applicant’s IDS).
As to claims 3 and 8, Rauch, Shirley and Hickman do not explicitly teach wherein the instructions cause the one or more processors to encrypt the data supply chain object using homomorphic encryption.
However, Kishore teaches encrypting using homomorphic encryption (page 2/4 homomorphically encrypting patient data and database).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Rauch, Shirley and Hickman with the method of homomorphically encrypting data as taught by Kishore in order to increase the efficiency and speed of searching and analyzing data that has been encrypted and without revealing the encrypted data.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rauch in view of Shirley in view of Hickman in further view of US 2019/0260592 to Nguyen et al. (hereinafter Nguyen).
As to claim 5, Rauch, Shirley and Hickman do not explicitly teach wherein the instructions cause the one or more processors to apply a data serialization format to the data supply chain object.
However, Nguyen teaches apply a data serialization format to the data supply chain object (paragraph 87, serialized product units for supply chain).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Rauch, Shirley and Hickman with the method of serializing data as taught by Nguyen in order to increase the efficiency and speed of the data supply chain object.

As to claims 10-18, 28-32 and 37-38, claims 10-18, 28-32 and 37-38 are directed to an apparatus generally related to and containing limitations similar to those discussed above in connection to claims 1-9. Therefore claims 10-18, 28-32 and 37-38 are rejected on the same basis as set forth in claims 1-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497